      Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                FOR EASTERN DISTRICT OF PENNSYLVANIA

ROBERT C. VILLARE, MD,

          Plaintiff,

          V.                              CIVIL ACTION

LEHIGH VALLEY HEALTH NETWORK,             No. 5:19-cv-02227
INC. and JOHN HART,

          Defendants.

       DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT




                                        A. James Johnston
                                        ajohnston@postschell.com
                                        Andrea M. Kirshenbaum
                                        akirshenbaum@postschell.com
                                        David E. Renner
                                        drenner@postschell.com
                                        Four Penn Center
                                        1600 John F. Kennedy Blvd.
                                        Philadelphia, PA 19103
                                        Phone: (215) 587-1000
                                        Facsimile: (215) 587-1444

                                        Glenn Guanowsky
                                        Vice President, Legal Services
                                        Lehigh Valley Health Network
                                        glenn.guanowsky@LVHN.org
                                        234 North 17th Street
                                        Allentown, PA 18104
                                        Phone: (610) 969-2774

                                        Counsel to Defendants
         Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 2 of 20



I.     INTRODUCTION

       After his first lawsuit against Defendants Lehigh Valley Health Network (“LVHN”) and

John Hart in the Lehigh County Court of Common Pleas – Case No. 2016-C-1907 (the “State

Court Action”), was unsuccessful, Plaintiff Robert C. Villare, MD now comes to this Court

hoping for a “do-over.” Specifically, Plaintiff, a former applicant to the medical staff at LVHN

is attempting to assert the following claims against Defendants: “Business Disparagement”

(Count I), Defamation (Count II), Tortious Interference with Prospective Business Relations

(Count III), and Intentional Infliction of Emotional Distress (Count IV). However, Plaintiff’s

claims are time-barred because he failed to institute this action within the one and two year

limitations period applicable to Plaintiff’s claims. Moreover, and to the extent they are not

timed-barred (which they are), Plaintiff’s claims for “Business Disparagement” (Count I),

Defamation (Count II), and Tortious Interference with Prospective Business Relations (Count

III) are barred by the doctrines of collateral estoppel and res judicata because they previously

were dismissed during the State Court Action. Plaintiff also attempts to assert a stand-alone

claim for “Injunctive Relief” (Count V), which is not permissible. Additionally, Plaintiff’s

Complaint should be dismissed because Plaintiff has failed to properly serve Defendants. For all

of these reasons as well as those set forth more fully below, Plaintiff’s Complaint fails to state a

claim upon which relief can be granted and should be dismissed, with prejudice.

       Moreover, Plaintiff’s conduct in filing a frivolous Complaint, which merely seeks to

(improperly) resurrect time-barred claims and claims that are barred by the doctrines of collateral

estoppel and res judicata, is vexatious, oppressive, and made in bad faith. Consequently,

Defendants also seek an award of attorneys’ fees and costs incurred in connection with the

preparation of the instant Motion. See Chambers v. Nasco, Inc., 501 U.S. 32, 45-46 (1991)

(recognizing the inherent power of a federal court to “assess attorney’s fees when a party ‘has
             Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 3 of 20



acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’”) (quoting Alyeska Pipeline

Service Co. v. Wilderness Society, 421 U.S. 240, 258–59 (1975)).

II.      HISTORY OF THE CASE AND STATEMENT OF PERTINENT FACTS (AS
         OPPOSED TO LEGAL CONCLUSIONS)

         A.         Procedural History.

         On August 1, 2016, Plaintiff instituted the State Court Action by filing a four-count

complaint, which asserted the following claims against Defendants:1 (1) Breach of Contract

(Count I); Tortious Interference with Contract (Count II); Intentional Infliction of Mental

Distress (“IIED”) (Count III); and Defamation (Count IV). Attached hereto as Exhibit A is a

true and correct copy of the docket from the State Court Action obtained on July 8, 2019.2

Defendants filed Preliminary Objections challenging all counts of the complaint in the State

Court Action, and Plaintiff responded by filing an amended complaint, which retained the same

counts as the original complaint but added certain allegations. Ex. A. Defendants filed

preliminary objections to the amended complaint, and Plaintiff then responded by filing a Second

Amended Complaint (“SAC”) (attached hereto as Exhibit B),3 which again retained the same

counts as the original complaint but included certain revised language and additional allegations.

See Ex. A.

         In the State Court Action, Plaintiff alleged, as he does here, that Defendants defamed him

by making allegedly defamatory statements to the National Practitioner Data Bank (the “NPDB”)

         1
         Plaintiff’s State Court Action also included claims against additional defendants Lehigh Valley Physician
Group and Julene Campion, who are not defendants to the instant lawsuit.
         2
           This Court “may take judicial notice of a filing in a prior case in ruling on a motion to dismiss, but it can
only do so to establish the existence of that filing, not for the truth of the facts asserted therein.” Burton v.
Nationstar Mortg. LLC, 255 F. Supp. 3d 616, 619 (E.D. Pa. 2015) (citing Lum v. Bank of Am., 361 F.3d 217, 222
(3d Cir. 2004), abrogated in part on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)); see
also M & M Stone Co. v. Pennsylvania, 388 F. App’x 156, 162 (3d Cir. 2010) (holding “that a prior judicial opinion
constitutes a public record of which a court may take judicial notice”).
         3
             See note 2, supra.



                                                           2
           Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 4 of 20



that allegedly disparaged Plaintiff’s abilities and value as a physician causing Plaintiff economic

harm by preventing his employment at LVHN and other hospitals and jeopardizing staff

privileges and appointments elsewhere. See Ex. B ¶¶ 56-59; Compl. ¶¶ 68-75 (ECF No. 1).

Moreover, in his State Court Action, as he also alleges here, Plaintiff alleged that Mr. Hart

tortiously interfered with Plaintiff’s prospective contractual relationship with LVHN. Ex. B

¶¶ 47-49; Compl. ¶¶ 76-80.

       On November 14, 2016, Defendants filed Preliminary Objections to the SAC in the State

Court Action, to which Plaintiff failed to respond. See Ex. A. As such, on December 30, 2016,

the Court sustained Defendants’ Preliminary Objections to the SAC, and dismissed Plaintiff’s

SAC in its entirety. However, on January 19, 2017 Plaintiff filed a Motion for Reconsideration

as to the Court’s December 30, 2016 Order dismissing the SAC. Id. Plaintiff also filed his

Response in Opposition to Defendants’ Preliminary Objections on January 19, 2017. Id.

Defendants responded to Plaintiff’s Motion for Reconsideration, and the Court granted Plaintiff’s

Motion for Reconsideration. Id.

       The Lehigh County Court of Common Pleas heard argument on Defendants’ Preliminary

Objections to the SAC on February 28, 2017, and on June 30, 2017, by Memorandum Opinion

and Order, the Court overruled in part and sustained in part Defendants’ Preliminary Objections.

See Exs. B-C.4 In its Order, the Court dismissed Plaintiff’s claims for Breach of Contract (Count

I), Tortious Interference with Contract (Count II), and Defamation (Count IV). See Ex. C. The

Court declined to dismiss Plaintiff’s IIED claim, asserted against all Defendants (Count III). Id.

Plaintiff did not appeal the June 30, 2017 Memorandum Opinion and Order dismissing his

claims for Breach of Contract, Tortious Interference with Contract, and Defamation. See Ex. A.


       4
           See note 2, supra.



                                                 3
             Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 5 of 20



         The parties then proceeded to engage in discovery, during which Plaintiff and his counsel

were extremely dilatory in providing responses to Defendants’ discovery requests, requiring

numerous motions to compel and motions for sanctions to be filed. See id. Ultimately, on June

10, 2018, Plaintiff submitted a Praecipe to Discontinue the State Court Action against all

Defendants, which discontinued the State Court Action effective that day. Ex. D.5

         On May 21, 2019, Plaintiff initiated the instant lawsuit by filing the Complaint. See

Compl. In his Complaint, despite the dismissal of his Defamation and Tortious Interference with

Contract claims in the State Court Action, Plaintiff again alleges claims for “Business

Disparagement” (i.e., defamation) (Count I), Defamation (Count II), and Tortious Interference

with Prospective Business Relations (Count III). See id. Plaintiff’s Complaint also asserts

claims for IIED (Count IV) and Injunctive Relief (Count V). See id.

         B.         Factual Allegations in the Complaint.6

         LVHN is a hospital and health care provider. Compl. ¶ 3. John Hart was employed by

LVHN as Senior Vice President of Medical Services. Id. Plaintiff is a physician, specializing in

general and vascular surgery and wound care/hyperbaric oxygen medicine. Id. ¶ 2. In the

summer of 2014, Plaintiff applied for a position at LVHN’s Wound Care & Hyperbaric Medicine

Center, and had communications with various individuals regarding this opportunity as well as

the credentialing process. Id. ¶¶ 7-9.

         In December 2014 and January 2015, several physicians recommended that Plaintiff be

appointed to the medical staff and he was sent a membership agreement (the “Membership

         5
             See note 2, supra.
         6
           The following facts are taken as true for the purpose of the instant motion only. Evancho v. Fisher, 423
F.3d 347, 350 (3d Cir. 2005). Plaintiff’s Complaint also contains “bald assertions,” shorn of any factual basis,
which should not be taken as true or credited by this Court. Anspach v. City of Phila., 503 F.3d 256, 260-61 (3d Cir.
2007). Defendants only recite the facts related to the issues raise in this Motion (i.e., the statute of limitations and
the doctrines of collateral estoppel and res judicata).



                                                           4
         Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 6 of 20



Agreement”), which he signed and returned. Id. ¶¶ 10-11. Pursuant to the Membership

Agreement, Plaintiff’s start date was contingent on having been “successfully credentialed with

the Lehigh Valley Hospital Medical Staff.” Id. ¶ 11. Similarly, the Membership Agreement was

expressly “contingent on ‘[Plaintiff] obtaining appointment to the LVHN Medical Staff with

appropriate clinical privileges.’” Id. Upon signing the Membership Agreement, Plaintiff

informed his then-current employers that he would be leaving in order to accept a position at

LVHN. Id. ¶ 12.

       Plaintiff was required to submit an application for medical staff appointment to LVHN’s

Medical Executive Committee (“MEC”). Id. ¶¶ 12-13. Following the submission of Plaintiff’s

application for medical staff appointment, Mr. Hart undertook a private internet search of

Plaintiff and discovered that Plaintiff had been a plaintiff in numerous civil lawsuits against other

hospitals, whereupon Mr. Hart relayed this information to the medical staff and convinced

several doctors to rescind their recommendations regarding Plaintiff’s appointment. Id. ¶¶ 14-

16, 26-28.

       On February 23, 2015, Mr. Hart telephoned Plaintiff “giving [Plaintiff] an opportunity to

withdraw his application and contract (already signed), or if [Plaintiff] proceeded, threatening

that ‘I [(Mr. Hart)] assure you [(Plaintiff)] that with me on that [MEC] you will be denied and

there’s no way they will approve your application. And when they deny you, I’ll report you to

the [NPDB]. And you know what that will do to you.’” Id. ¶ 16. On March 3, 2015, the MEC

met to discuss Plaintiff’s application for appointment, during which time Mr. Hart presented the

information he discovered to the MEC. Id. ¶¶ 26-27. On March 3, 2015, the MEC rejected

Plaintiff’s application for medical staff appointment. Id. ¶¶ 26-28. On or about March 5, 2015,

Plaintiff was notified by letter that the MEC had denied his application. Id.




                                                 5
             Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 7 of 20



         Plaintiff appealed the denial of his application by requesting an internal administrative

hearing in accordance with the Medical Staff Bylaws. Id. ¶ 29. Beginning in June 2015,

hearings were held before members of a Hearing Committee. Id. ¶¶ 30-31. “On September 30,

2015, the Hearing Committee wrote that ‘[Plaintiff] made false statements on his [a]pplication

and it supported the MEC’s decision to recommend that LVHN and its Board of Trustees deny

[Plaintiff’s] application for appointment to the [m]edical staff with clinical privileges.’” Id. ¶ 37.

         By letter dated October 8, 2015, Plaintiff was advised that “he was ‘eligible to request an

appellate review under the Medical Staff Bylaws.’” Id. ¶ 39. Although the Complaint does not

specify, it can be inferred that Plaintiff requested appellate review and that the MEC accepted

Plaintiff’s appeal because “[o]n October 16, 2015, the MEC met to discuss the hearing

committee’s report and unanimously decided to affirm its original recommendation to deny Dr.

[Plaintiff’s] application to the medical staff.” Id.

         “On December 10, 2015, at [Plaintiff’s] request but without his knowledge, the Appeals

Committee[7] met. It unanimously supported the recommendation to deny [Plaintiff’s] medical

staff appointment. By letter to LVHN dated November 20, 2015, [Plaintiff] had requested an

opportunity to attend the Appeals Committee meeting to state his case. Absent LVHN granting

[Plaintiff] permission to attend, [Plaintiff] clearly stated that he withdrew his request for Appeal

to the Board of Trustees. After the Appeals Committee meeting occurred outside his presence,

[Plaintiff] withdrew his request, as it was no longer timely.” Id. ¶ 40. LVHN’s “Board of

Trustees met on January 6, 2016 despite [Plaintiff’s] withdrawal of a Board Appeals Meeting

and approved the Appeals Committee Recommendation to deny [Plaintiff’s] medical staff


         7
          It is worth noting that Plaintiff’s Complaint contains, what appear to be, numerous defined terms, but for
which Plaintiff has offered no such definition. For the purposes of this Motion, when quoting Plaintiff’s Complaint
Defendants recite Plaintiff’s allegations as they are written in Complaint.



                                                         6
         Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 8 of 20



appointment. But LVHN asserted the position, without any support, that [Plaintiff] and the

hospital had no contract for staff membership or employment and therefore each party had no

obligations to the other.” Id. ¶ 41.

       On January 6, 2016, LVHN reported the “denial of clinical privileges” to Plaintiff to the

NPDB. Id. ¶ 42. LVHN also advised the NPDB that the reason it denied Plaintiff’s clinical

privileges was due to Plaintiff’s “‘failure to disclose’ and ‘disruptive conduct.’” Id. LVHN

further reported to the NPDB that it “‘identified possible concerns with [Plaintiff’s] interactions

with hospital representatives and the accuracy and completeness of [Plaintiff’s] application.’”

Id. “In January 2017, [Plaintiff] asked LVHN to ask the NPDB to void its report. LVHN

refused, so the NPDB retains it.” Id. ¶ 46. This alleged refusal in January 2017 is the last action

in the Complaint that Defendants allegedly took with regard to Plaintiff. See generally Compl.

III.   ARGUMENT

       A.      Legal Standards.

              1.       Standard For Dismissal Under Fed. R. Civ. P. 12(b)(5).

       Federal Rule of Civil Procedure 12(b)(5) empowers a court to dismiss a case for

“insufficiency of service of process.” Courts also are granted “broad discretion to dismiss the

action or to retain the case but quash the service that has been made on defendant[s].” Grand

Entm’t Grp. v. Star Media Sales, No. 86-5763, 1993 U.S. Dist. LEXIS 15413, at *4 (E.D. Pa.

Oct. 21, 1993) (quoting 5A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure,

§ 1354 at 288 (2d ed. 1990)). However, in Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir.

1992), the United States Court of Appeals for the Third Circuit determined that “dismissal of a

complaint is inappropriate when there exists a reasonable prospect that service may yet be

obtained. In such instances, the district court should at most, quash service, leaving the plaintiff

free to effect proper service.” (citations omitted). In this instance, and for the reasons discussed


                                                  7
          Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 9 of 20



below, the circumstances of this matter justify the outright dismissal of Plaintiff’s Complaint for

insufficient service of process pursuant to Rule 12(b)(5). If service is merely quashed, any later

attempts by Plaintiff to effectuate service of process upon Defendants would be moot, because

for the reasons set forth below, Plaintiff’s claims are time barred and otherwise improper.

                2.      Standard For Dismissal Under Fed. R. Civ. P. 12(b)(6).

         A claim may be dismissed under Federal Rule of Civil Procedure 12(b)(6) for “failure to

state a claim upon which relief can be granted.” To state a viable claim and survive a motion to

dismiss, Plaintiff must provide “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do. . . . Factual allegations must be enough to raise a

right to relief above the speculative level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). Courts “are not bound

to accept as true a legal conclusion couched as a factual allegation,” or accept as true unsupported

conclusions and unwarranted inferences. Twombly, 550 U.S. at 555 (citation omitted).

Accordingly, courts in the Third Circuit engage in a three-step analysis at the motion to dismiss

stage:

         First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim.”
         Iqbal, 129 S. Ct. at 1947. Second, the court should identify allegations that, “because
         they are not more than conclusions, are not entitled to the assumption of truth.” Id. at
         1950. Finally, “where there are well-pleaded factual allegations, a court should assume their
         veracity and then determine whether they plausibly give rise to an entitlement for relief.”
         Id.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (alterations in original; footnote

omitted); see also Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Without

“sufficient factual matter to show that the claim is facially plausible,” a complaint must be

dismissed. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (noting that

Twombly’s “plausibility paradigm . . . applies with equal force to analyzing the adequacy of



                                                   8
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 10 of 20



claims of employment discrimination.”); 2-12 James Wm. Moore et al., Moore’s Federal Practice

– Civil § 12.34 (“conclusory allegations . . . are not entitled to the assumption of truth. . . . While

facts must be accepted as alleged, this does not automatically extend to bald assertions, subjective

characterizations, or legal conclusions. The plaintiff . . . must allege a factual predicate concrete

enough to warrant further proceedings.” (citations omitted)).

        While Plaintiff is “not required to establish the elements of a prima facie case” in order to

prevent dismissal of her claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure, such

elements serve as a touchstone for courts to assess whether a party has plausibly pled claims for

relief. Fowler, 578 F. 3d at 213; Hassan v. The City of New York, 804 F.3d 277, 296 n.6 (3d Cir.

2015); see also Connelly, 809 F.3d at 789; Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (stating that plaintiff must “raise a reasonable expectation that discovery will reveal

evidence of the necessary element”).

        B.      Plaintiff Has Not Properly Served Defendants.

        On a motion to dismiss for insufficient service of process pursuant to Federal Rule of

Civil Procedure 12(b)(5), “the party asserting the validity of service bears the burden of proof on

that issue.” Mitchell v. Theriault, 516 F. Supp. 2d 450, 452 (M.D. Pa. 2007) (quoting Grand

Entm’t Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993)). Federal Rule of

Civil Procedure 4(e) provides that service of a summons and complaint on an individual within

the United States may be made by any of the following methods:

        (1) following state law for serving a summons in an action brought in courts of general
        jurisdiction in the state where the district court is located or where service is made; or

        (2) doing any of the following:

                (A) delivering a copy of the summons and of the complaint to the individual
                personally;




                                                   9
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 11 of 20



               (B) leaving a copy of each at the individual’s dwelling or usual place of abode
               with someone of suitable age and discretion who resides there; or

               (C) delivering a copy of each to an agent authorized by appointment or by law to
               receive service of process.

       Rule 4(h) provides that service of a summons and complaint on a corporation within the

United States may be made by “delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or any other agent authorized by appointment or by law to

receive service of process and—if the agent is one authorized by statute and the statute so

requires—by also mailing a copy of each to the defendant.” Fed. R. Civ. P. 4(h)(1)(B).

Alternatively, a plaintiff may serve a corporation within the United States by “following state

law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1), 4(h)(1)(A).

       Given that both Defendants are located within the Commonwealth of Pennsylvania,

pursuant to Pennsylvania Rules of Civil Procedure 400 and 402, original process may only be

served by the sheriff by one of the following methods:

       (1) by handing a copy to the defendant; or

       (2) by handing a copy

               (i) at the residence of the defendant to an adult member of the family with whom
               he resides; but if no adult member of the family is found, then to an adult person
               in charge of such residence; or

               (ii) at the residence of the defendant to the clerk or manager of the hotel, inn,
               apartment house, boarding house or other place of lodging at which he resides; or

               (iii) at any office or usual place of business of the defendant to his agent or to the
               person for the time being in charge thereof.

       Here, Plaintiff claims to have “served” Defendants by sending copies of the Complaint

and Summons to Defendants via certified mail. However, Plaintiff cannot meet his burden of

demonstrating proper service of process against Defendants because none of the methods of



                                                 10
             Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 12 of 20



service of original process authorized by the Federal or Pennsylvania Rules of Civil Procedure

permit service of original process by certified mail. Accordingly, Plaintiff’s Complaint should

be dismissed for insufficient service of process. See Fed. R. Civ. P. 4(e), 4(h), 12(b)(5); Pa. R.

Civ. P. 400, 402; see also Sullivan v. Doe, No. 07-2092, 2007 U.S. Dist. LEXIS 93758, at *7

(E.D. Pa. Dec. 20, 2007) (dismissing plaintiff’s complaint, in part, because plaintiff failed to

effectuate proper service when plaintiff only attempted to mail copies of the complaint and

summons to defendant, which was not a proper method of service under the rules).8

         C.       Plaintiff’s Claims Are Time-Barred.

         A claim may be dismissed for failure to state a claim on statute of limitations grounds

“where the complaint facially shows noncompliance with the limitations period.” Clarkson v.

SEPTA, No. 14-2510, 2014 U.S. Dist. LEXIS 153945 at *4 (E.D. Pa. Oct. 30, 2014) (quoting

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.1 (3d Cir. 1994)).

         Plaintiff’s Complaint asserts claims for “Business Disparagement” (Count I),9

Defamation (Count II), Tortious Interference with Prospective Business Relations (Count III),

Intentional Infliction of Emotional Distress (Count IV), and Injunctive Relief (Count V). In

Pennsylvania, claims for defamation and business or commercial disparagement (i.e.,

defamation) are subject to a one year statute of limitations. 42 Pa.C.S. § 5523(1); Pro Golf Mfg.,

809 A.2d at 456-46. Claims for tortious interference with prospective business relations and

intentional infliction of emotional distress are subject to a two year statute of limitations.10 42


         8
           While Pennsylvania Rules of Civil Procedure 403 and 404 do permit service of process on a defendant
located outside of the Commonwealth by certified mail, it is undisputed that both Defendants here are located within
Pennsylvania. As such, service of process by certified mail is not authorized.
         9
         While Plaintiff captions this Count as “Business Disparagement,” this claim is actually a claim for
defamation. See, e.g., Pro Golf Mfg. v. Tribune Review Newspaper Co., 809 A.2d 243, 456-46 (Pa. 2002).
         10
          To the extent Plaintiff’s tortious interference claim is based on alleged defamatory statements made by
Defendants, “the one-year statute of limitations for defamation applies to [Plaintiff’s] tortious interference claim.”


                                                          11
          Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 13 of 20



Pa.C.S. § 5524(2); Hartman v. Sterling, Inc., No. 01-2630, 2003 U.S. Dist. LEXIS 18140, at *47

(E.D. Pa. Sep. 10, 2003); Chancellor v. Pottsgrove Sch. Dist., 501 F. Supp. 2d 695, 711 (E.D. Pa.

2007); Maverick Steel, 54 A.3d at 355.

         Here, the latest dates on which Plaintiff alleges that either Defendant took any action that

allegedly contributed to any of his claims is: (1) January 6, 2016 when Defendants reported

Plaintiff to the NPDB and LVHN’s Board of Trustees approved the Appeals Committee’s

recommendation to deny Plaintiff medical staff appointment at LVHN and (2) some unknown

date in January 2017 when LVHN allegedly “refused” “to ask the NPDB to void its report.” See

Compl. ¶¶ 41-42, 46, 68-85. However, Plaintiff did not file the instant lawsuit until May 21,

2019 – over two years later. As such, his claims clearly are time-barred by the one and two year

statutes of limitations in 42 Pa.C.S. §§ 5523(1) and 5524(2). Accordingly, Plaintiff’s claims

must be dismissed, with prejudice.11

         D.       Plaintiff’s Business Disparagement, Defamation, And Tortious Interference
                  With Prospective Business Relations Claims Are Barred By The Doctrines Of
                  Collateral Estoppel And Res Judicata.

         Even if this Court finds that Plaintiff’s claims for “Business Disparagement” (Count I),

Defamation (Count II), and Tortious Interference with Prospective Business Relations (Count



Maverick Steel Co., L.L.C. v. Dick Corp., 54 A.3d 352, 355 (Pa. Super. Ct. 2012); Evans v. Phila. Newspapers, Inc.,
601 A.2d 330, 333-34 (Pa. Super. Ct. 1991). Here, because Plaintiff’s tortious interference claim is clearly barred
by the two year statute of limitations, it would obviously also be barred by the one year limitation period as well.
          11
             To the extent Plaintiff attempts to rely on 42 Pa.C.S. § 5535 or Pa. R. Civ. P. 231 as somehow tolling the
statute of limitations applicable to his claims during the pendency of his discontinued State Court Action (where he
raised identical claims against Defendants), his reliance is misplaced. The Pennsylvania Superior Court has held
that when a plaintiff takes a voluntary nonsuit or voluntarily discontinues an action (as Plaintiff did in the State
Court Action [see Ex. D]) it is as if the original suit never happened and, as such, the statute of limitations period is
not tolled during the pendency of the original action. See, e.g., Williams Studio Div. of Photography by Tallas, Inc.
v. Nationwide Mut. Fire Ins. Co., 550 A.2d 1333, 1335 (Pa. Super. Ct. 1988); Sokol v. Clark, No. 16-1477, 2017
U.S. Dist. LEXIS 193035, at *16 (W.D. Pa. Nov. 22, 2017) (same); Atl. Pier Assocs., LLC v. Boardakan Rest.
Partners, L.P., No. 08-4564, 2011 U.S. Dist. LEXIS 83414, at *25-27 n.14 (E.D. Pa. July 27, 2011) (same). As
such, in order for the instant lawsuit to be viable (which it is not) it would have had to have been brought within the
applicable one and two statute of limitations period (which Plaintiff failed to do).



                                                           12
          Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 14 of 20



III) are timely (which they are not), these claims also are barred by the doctrines of collateral

estoppel and re judicata.

         As noted above, in his State Court Action, Plaintiff brought claims for, inter alia,

Defamation and Tortious Interference with Prospective Business Relations on nearly the exact

same facts he is alleging here. Compare Ex. B, with Compl. Specifically, in the State Court

Action, Plaintiff alleged that Defendants defamed Plaintiff by making allegedly defamatory

statements to the NPDB. See Ex. B ¶¶ 56-59. According to Plaintiff, these statements allegedly

disparaged Plaintiff’s abilities and value as a physician and employee and caused Plaintiff

economic harm by preventing his employment at other hospitals and jeopardizing staff privileges

and appointments elsewhere. Id. ¶¶ 56-59. Moreover, in his State Court Action, Plaintiff

alleged that Mr. Hart tortiously interfered with Plaintiff’s prospective contractual relationship

with LVHN. Id. ¶¶ 47-49.

         By Memorandum Opinion and Order dated June 30, 2017, the Lehigh County Court of

Common Pleas dismissed Plaintiff’s claims for Defamation12 and Tortious Interference with

Prospective Business Relations.13 See Ex. C. Plaintiff chose not to appeal this dismissal of his

Defamation and Tortious Interference with Prospective Business Relations claims, and as such,

the Court’s June 30, 2017 Order became a final judgment on the merits. See, e.g., Gen. Acc. Fire

& Life Assur. Corp., Ltd. v. Flamini, 445 A.2d 770, 772 (Pa. Super. Ct. 1982) (citing Bearoff v.

Bearoff Bros., Inc., 327 A.2d 72 (Pa. 1974)); Am. Music Theater Festival, Inc. v. TD Bank, NA.,

No. 10-638, 2012 U.S. Dist. LEXIS 2663, at *17-20 (E.D. Pa. Jan. 10, 2012).



         12
              See note 9, supra.
         13
            While Plaintiff titled his Tortious Interference with Prospective Business Relations claim as a claim for
Tortious Interference with Contract, the facts and legal theories Plaintiff alleged in both the State Court Action and
the instant action are identical. Compare Ex. B ¶¶ 47-49, with Compl. ¶¶ 76-80.



                                                          13
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 15 of 20



       The doctrine of issue preclusion, also known as collateral estoppel, precludes the

relitigation of the same issues between the same parties in a different cause of action. See Iseley

v. Talaber, 232 F. App’x 120 (3d Cir. 2007); Schroeder v. Acceleration Life Ins. Co., 972 F.2d

41, 45 (3d Cir. 1992). “The policy behind the doctrine is that ‘a losing litigant deserves no

rematch after a defeat fairly suffered, in adversarial proceedings, on an issue identical in

substance to the one he subsequently seeks to raise.’” Iseley, 232 F. App’x at 123 (quoting

Swineford v. Snyder County Pennsylvania, 15 F.3d 1258, 1266 (3d Cir. 1994)). Under

Pennsylvania law, four factors must be present for collateral estoppel to apply: “(1) the issue

decided in the prior adjudication must be identical with the one presented in the later action;

(2) there must have been a final judgment on the merits; (3) the party against whom collateral

estoppel is asserted must have been a party or in privity with the party to the prior adjudication;

and (4) the party against whom collateral estoppel is asserted must have had a full and fair

opportunity to litigate the issue in question in the prior adjudication.” Witkowski v. Welch, 173

F.3d 192, 199 (3d Cir. 1999).

       Res Judicata, or claim preclusion, is a “defense asserted when a case is essentially

identical to one that has previously been adjudicated.” R & J Holding Co. v. Redevelopment

Auth. of County of Montgomery, 670 F.3d 420, 427 (3d Cir. 2011), cert. denied, 132 S. Ct. 2792,

(2012). Res judicata applies “not only to claims actually litigated, but also to claims which could

have been litigated during the first proceeding if they were part of the same cause of action.” Id.

at 427 (quoting Balent v. City of Wilkes—Barre, 669 A.2d 309, 313 (Pa. 1995)). Claim

preclusion “bars a subsequent suit where there has been: ‘(1) a final judgment on the merits in a

prior suit involving (2) the same claim and (3) the same parties or their privies.’” Devon Drive

Lionville, LP v. Parke Bancorp, Inc., No. 15-3435, 2017 U.S. Dist. LEXIS 194158, at *31-32




                                                 14
          Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 16 of 20



(E.D. Pa. Nov. 27, 2017) (quoting E.E.O.C. v. U.S. Steel Corp., 921 F.2d 489, 493 (3d Cir.

1990)).

          Here, both issue preclusion and claim preclusion bar Plaintiff’s claims for “Business

Disparagement” (Count I), Defamation (Count II), and Tortious Interference with Prospective

Business Relations (Count III). As to issue preclusion, all four of the necessary elements are

present. First, as noted above, the issues the State Court Action dismissed by way of its June 30,

2017 Memorandum Opinion and Order (i.e., Plaintiff’s claims for defamation based on

Defendants allegedly defamatory statements to the NPDB that allegedly harmed Plaintiff’s

ability to obtain employment and his reputation and professional character and his claim that Mr.

Hart allegedly tortiously interfered with Plaintiff’s prospective contractual relationship with

LVHN) are identical to the issues presented in this federal court action. See Exs. B-C. Second,

this dismissal was a final adjudication on the merits because Plaintiff failed to appeal the

decision in the State Court Action. See, e.g., Gen. Acc. Fire & Life Assur. Corp., 445 A.2d at

772. Third, Plaintiff and Defendants were all parties in the State Court Action. And fourth,

Plaintiff had a full and fair opportunity to litigate these issues in the State Court Action by

opposing Defendant’s Preliminary Objections. See Ex. A. Therefore, the doctrine of issue

preclusion (collateral estoppel) bars Plaintiff’s claims for “Business Disparagement” (Count I),

Defamation (Count II), and Tortious Interference with Prospective Business Relations (Count

III).

          As to claim preclusion, all three elements also are present here. First, as noted above,

there was a final judgment on the merits of Plaintiff’s claims for “Business Disparagement”

(Count I), Defamation (Count II), and Tortious Interference with Prospective Business Relations

(Count III). Second, while Plaintiff has slightly changed the names of some of his claims,




                                                   15
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 17 of 20



Counts I-III of the instant lawsuit are the same claims for defamation and tortious interference

with contractual relations as alleged in the State Court Action. Third, Plaintiff and Defendants

all were parties in the State Court Action. As such, the doctrine of claim preclusion (res

judicata) also bars Plaintiff’s claims for “Business Disparagement” (Count I), Defamation

(Count II), and Tortious Interference with Prospective Business Relations (Count III).

       Accordingly, even if they were not time-barred (which they clearly are) Plaintiff’s claims

for “Business Disparagement” (Count I), Defamation (Count II), and Tortious Interference with

Prospective Business Relations (Count III) must be dismissed, with prejudice, based on the

doctrines of collateral estoppel and res judicata.

       E.      Plaintiff’s Claim For Injunctive Relief (Count V) Fails as a Matter of Law.

       In Count V of his Complaint, Plaintiff asserts a separate cause of action for “Injunctive

Relief.” See Compl. pp. 20-22. However, “[i]njunctive relief is a remedy and cannot be grounds

for a separate claim.” Wagner v. Samsung Elecs. Am., Inc., No. 16-3623, 2016 U.S. Dist. LEXIS

171910, at *10-11 (E.D. Pa. Dec. 13, 2016). While Plaintiff may be permitted to assert

injunctive relief as a remedy for an otherwise viable cause of action, plaintiff is not permitted to

assert such a remedy as a stand-alone claim. Id. “The relief a plaintiff seeks, and the claims he

asserts, are . . . conceptually distinct components of a complaint, and there is no need for a

plaintiff to devote a separate count of a complaint to a request for a certain type of relief.”

Kauffman v. Pa. Soc’y for Prevention of Cruelty to Animals, 766 F. Supp. 2d 555, 560 (E.D. Pa.

2011). When a plaintiff includes both a separate count requesting the specific relief and again

requests it in the concluding prayer for relief, the count should be dismissed. Id. Moreover,

where all other claims alleged in a complaint are not viable (as with all of Plaintiff’s claims in

the Complaint here), the plaintiff will be unable to establish a clear right to relief, thereby

making Plaintiff’s request for injunctive relief frivolous. See Goleman v. York Int’l Corp., No.


                                                  16
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 18 of 20



11-1328, 2011 U.S. Dist. LEXIS 85477, at *27-29 (E.D. Pa. Aug. 3, 2011). Accordingly,

Defendants respectfully request that the Court dismiss Plaintiff’s stand-alone count for injunctive

relief in Count V of the Complaint, with prejudice.

       F.      Defendants Are Entitled To An Award Of Fees And Costs.

       Plaintiff’s Complaint in this action never should have been filed. Plaintiff’s claims

clearly are time-barred by the applicable statute of limitations and Counts I-III of his Complaint

previously were dismissed in the State Court Action and are, as such, barred by the doctrines of

collateral estoppel and res judicata. Moreover, Plaintiff has taken no steps to properly serve

Defendants in accordance with the applicable rules. And finally, Plaintiff’s Complaint contains a

stand-alone claim for “Injunctive Relief,” which is not a proper cause of action.

       Given that the allegations in this Complaint are nearly identical to the State Court Action

(an action that the parties painstakingly litigated for almost two years) and the newly filed

Complaint in this case and the State Court Action are based on the same predicate facts,

Defendants should never have been required to file the instant Motion to Dismiss, and this Court

should never have been required to expend judicial resources in rendering a disposition.

Plaintiff’s Complaint is a classic example of vexatious conduct, taken in bad faith and for

oppressive reasons. See, e.g., Carlino v. Gloucester City High School, 44 F. App’x 599, 601, (3d

Cir. 2002) (affirming district court award of sanctions for filing “patently frivolous” claims,

some of which were statutorily barred, including a claim for emotional distress damages

unavailable under applicable law).

       An award of sanctions serves “the dual purpose of vindicat[ing] judicial authority without

resort to the more drastic sanctions available for contempt of court and mak[ing] the prevailing

party whole for expenses caused by his opponent’s obstinacy.” Chambers, 501 U.S. at 45-46

(internal quotations and citation omitted). Plaintiff has flouted this Court’s judicial authority by


                                                 17
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 19 of 20



filing a time-barred Complaint nearly identical to the complaint he filed in the State Court

Action, with claims that also are clearly barred by the applicable statutes of limitations, collateral

estoppel and res judicata. Defendants clearly have been prejudiced as a result of Plaintiff’s

vexatious conduct. Consequently, Defendants respectfully request an award of fees and costs

incurred in connection with the preparation of the instant Motion to Dismiss.

IV.    CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court dismiss

Plaintiff’s Complaint in its entirety, with prejudice. Defendants also respectfully request an

award of fees and costs incurred in connection with the preparation of the instant Motion.

                                                       Respectfully submitted,

                                                       POST & SCHELL, P.C.

Dated: July 9, 2019                            By:     /s/ David E. Renner
                                                       A. James Johnston
                                                       ajohnston@postschell.com
                                                       Andrea M. Kirshenbaum
                                                       akirshenbaum@postschell.com
                                                       David E. Renner
                                                       drenner@postschell.com
                                                       Four Penn Center
                                                       1600 John F. Kennedy Blvd.
                                                       Philadelphia, PA 19103
                                                       Phone: (215) 587-1000
                                                       Facsimile: (215) 587-1444

                                                       Glenn Guanowsky
                                                       Vice President, Legal Services
                                                       Lehigh Valley Health Network
                                                       glenn.guanowsky@LVHN.org
                                                       234 North 17th Street
                                                       Allentown, PA 18104
                                                       Phone: (610) 969-2774

                                                       Counsel to Defendants




                                                 18
        Case 5:19-cv-02227-JLS Document 8-1 Filed 07/09/19 Page 20 of 20



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion to Dismiss and accompanying Memorandum of

Law in Support was electronically filed with the Court and is available for viewing and

downloading from the ECF System and thereby has been served upon the following

electronically and by FedEx overnight delivery:

                                     Robert C. Villare, MD
                                      113 Westwood Hill
                                     Woodbury, NJ 08096
                                     rcvillare@gmail.com

                                            Plaintiff

                                                    POST & SCHELL, P.C.

Dated: July 9, 2019                         By:     /s/ David E. Renner
                                                    A. James Johnston
                                                    ajohnston@postschell.com
                                                    Andrea M. Kirshenbaum
                                                    akirshenbaum@postschell.com
                                                    David E. Renner
                                                    drenner@postschell.com
                                                    Four Penn Center
                                                    1600 John F. Kennedy Blvd.
                                                    Philadelphia, PA 19103
                                                    Phone: (215) 587-1000
                                                    Facsimile: (215) 587-1444

                                                    Glenn Guanowsky
                                                    Vice President, Legal Services
                                                    Lehigh Valley Health Network
                                                    glenn.guanowsky@LVHN.org
                                                    234 North 17th Street
                                                    Allentown, PA 18104
                                                    Phone: (610) 969-2774

                                                    Counsel to Defendants
